Citation Nr: 1814736	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issues on appeal as above to better reflect the allegations made by the Veteran. 

In December 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the December 2017 hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his service connection claim for a heart disability.

2.  At the December 2017 hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his service connection claim for an acquired psychiatric disorder, to include an anxiety disability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for a heart disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disability, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, at the December 2017 Board hearing, the Veteran expressly withdrew his appeal with regard to the issues of entitlement to service connection for a heart disability and entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disability, prior to promulgation of an appellate decision; hence, there remains no allegation of error of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are, therefore, dismissed.


ORDER

The appeal of the claim for entitlement to service connection for a heart disability is dismissed.

The appeal of the claim for entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disability, is dismissed.
REMAND

With regard to the Veteran's right knee claim, the record in this case shows a current right knee disability, which includes a diagnosis of osteoarthritis rendered in a November 2013 VA examination.  The record also shows that, in June 1964, the Veteran sustained an injury to his right leg, resulting in a laceration while in service.  The Veteran testified before the Board in December 2017 that the laceration was the result of an accident where a truck shoved a steel table into the Veteran, crushing his leg between the table and a wall.  Furthermore, the Veteran submitted multiple medical opinions throughout the course of the appeal from a private physician suggesting that his current right knee disability could be related to the in-service June 1964 accident.  However, no rationale was provided for the opinions relating the Veteran's right knee condition to service.  

The Board notes that a November 2013 VA examiner indicated the Veteran's knee condition was not related to service, but it is unclear from the record whether the complete service treatment records, which include treatment for the June 1964 injury, were available to the VA examiner, who based his opinion on the separation examination having been marked "normal" in the box for the evaluation of the lower extremities.  The VA examiner did not address that elsewhere on the separation examination, the Veteran reported pain in his right leg, and the examiner may not have been provided with treatment records which showed the Veteran was still being treated for his right leg wound at that time.  The Board finds that there is insufficient evidence to decide the case and a VA examination with an opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA right knee examination.  The examiner should diagnose any current right knee disability and provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed right knee disability either began during the Veteran's military service or was caused by any incident of service, to include the injury to the Veteran's right leg which resulted in the laceration documented in service treatment records in June 1964.  Why or why not? 

If a diagnosis of right knee arthritis is made, the examiner should also discuss whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that arthritis of the right knee was manifested to a compensable degree within one year of separation from service.  Why or why not? 

In so doing, the examiner should review all relevant records, to specifically include the service treatment records dated June 24, 1964, June 26, 1964, July 16, 1964, September 23, 1964, and September 28, 1964, which show the treatment the Veteran received in service for his right leg injury.  These records are located in VBMS on pages 7, 31, and 32 of an entry labelled "STR-Medical" and dated September 21, 1966.  These records are not located in the "STR-Medical" entry in VBMS dated June 11, 2007.  The examiner should also review the VBMS entries dated prior to November 23, 1967 for other documents associated with the Veteran's 1966 VA service connection claim for his right knee scar, as these provide further statements from the Veteran regarding the in-service accident and resultant injury.

2. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


